Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in line 3, it is unclear what conjunction (”and” or “or”) is intended to be claimed.
For the purpose of this examination, the claim has been interpreted to mean:
--…at least one cooling fin or cooling rod and...--.
Regarding claim 3, in line 3, it is unclear what conjunction (”and” or “or”) is intended to be claimed.
For the purpose of this examination, the claim has been interpreted to mean:
--…flexible or pliable.--.
Regarding claim 4, in lines 3 and 4, it is unclear what conjunction (”and” or “or”) is intended to be claimed.
In lines 6-7, it is unclear what “highly loaded area” the claim is referring to.
For the purpose of this examination, the claim has been interpreted to mean:
--…the base plate is flexible or pliable, and the cooling module is flexible or pliable around more than one axis and is adaptable to a topography of the shielding layer in a region of the highly thermally loaded area.--.
Regarding claim 5, the claim is rejected by virtue of its dependency on claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0238410, herein “Li”).
Regarding claim 1, Li discloses:
a heat-shielding device (100) (figs. 1-3) suitable for shielding a protected component or region from heat of a heat source (10) [par. 0023, lines 5-9 and 15-17] (it is noted, by shielding the heat source 10, Li’s device is suitable to protect a component or region from heat of the heat source), 
the heat-shielding device (100) comprising:
at least one flat shielding layer (33) (fig. 2); and
a passive cooling module (50) connected to the shielding layer (33) in a thermally conductive fashion in at least one area of the at least one shielding layer (33) that is subjected to a high thermal load [par. 0023, lines 8-9]) (fig. 1).
Regarding claim 2, Li discloses: 
the passive cooling module (50) comprising at least one cooling fin (clearly seen in fig. 2) and a base plate (the base of module -50-, also clearly seen in fig. 2) that is connectable to the shielding layer (33) (figs. 1-2) [par. 0023, lines 5-9].
Regarding claim 3, Li discloses: 
the base plate (the base of module -50-, clearly seen in fig. 2) being thin-walled (since one of Li’s purposes is to achieve a thinning design of the structure [par. 0005]. 
Regarding claim 5, Li discloses: 
in a region of the base plate (of module -50-, clearly seen in fig. 2), the cooling module (50) has fasteners (70) for fastening the cooling module (50) to the shielding layer (33) (fig. 1) [par. 0026, lines 7-9 and lines 17-19].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lewis et al. (US 2005/0151555, herein “Lewis”).
Regarding claim 4, Li discloses: 
when the passive cooling module (50) comprises the at least one cooling rod (it is noted, the fin-like elements of cooling module -50- seen in figure 2, clearly look like thin straight bars, which is the actual definition of ‘rod’ in dictionary. com) the base plate (the base of module -50-, clearly seen in fig. 2) is adaptable to a topography of the shielding layer (33) in a region of a highly thermally loaded area (the area where heat source 10 is) (figs. 1-2, where cooling module -50- clearly adapts to shielding layer -33-).
	Li does not disclose:
the base plate (the base of module -50-) being flexible or pliable and the cooling module (50) being flexible or pliable around more than one bending axis of the cooling module.
However, it is old and known in the art that in certain applications, it may be necessary to bend, bow, or distort one or more surfaces of the cooling module body to provide optimal thermal transfer between the heat source component and the cooling module, and that certain materials used in construction of cooling modules or heat sinks for electronic devices may be too rigid to bend or bow, and that in such applications, a material which decreases the rigidity of the cooling module body can be used such that the cooling module body may be distorted without risking failure to the cooling module body, as taught by Lewis [par. 0083]. Lewis also teaches that materials that can decrease the rigidity of the cooling module body include, but are not limited to, gels, foams, elastomers, flexible ceramics, and that other suitable materials for decreasing the rigidity of the cooling module body can be selected by a person of ordinary skill in the art [par. 0083] for the purpose of maximizing thermal transfer between the heat source component and the cooling module body [par. 0083]. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763